19-2029
United States of America v. Leonard Mathews

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
14th day of January, two thousand twenty-one.

Present:        DENNIS JACOBS,
                ROSEMARY S. POOLER,
                RAYMOND J. LOHIER, JR.,
                          Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                                 Appellee,

                         v.                                                  19-2029-cr

LEONARD MATHEWS,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:         David J. Williams, Jarvis, McArthur & Williams LLC, Burlington,
                                 VT.

Appearing for Appellee:          Dominic A. Gentile, Assistant United States Attorney (Justin V.
                                 Rodriguez, Karl Metzner, Assistant United States Attorneys, on the
                                 brief), for Audrey Strauss, Acting United States Attorney for the
                                 Southern District of New York, New York, NY.

Appeal from the United States District Court for the Southern District of New York (Oetken, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Appellant Leonard Mathews appeals from the July 1, 2019 judgment of the United States
District Court for the Southern District of New York (Oetken, J.), regarding his conviction and
sentence following a jury trial for his role in a shooting. On October 3, 2018, Mathews was
convicted following a jury trial of: (1) assault with a dangerous weapon in aid of racketeering,
and aiding and abetting the same, in violation of 18 U.S.C. §§ 1959(a)(3) and 2; (2) using and
carrying a firearm during and in relation to, and possessing a firearm in furtherance of, crimes of
violence, and aiding and abetting the same, in violation of 18 U.S.C. §§ 924(c)(1)(a)(i), (ii), (iii),
and 2; (3) possession of ammunition having been convicted of a felony, and aiding and abetting
the same, in violation of 18 U.S.C. §§ 922(g)(1) and 2; and (4) distributing and possessing with
intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). On June 28, 2019, the district
court sentenced Mathews principally to a term of 204 months’ imprisonment. Matthews appeals
his conviction based on improper jury instructions and the absence of an underlying crime of
violence to support his conviction under Section 924(c)(1)(a)(i). He also challenges the district
court’s failure to hold a Franks hearing on a pretrial motion to suppress and appeals based on a
reference by a witness during the trial to his request for counsel. Finally, Mathews raises
numerous issues in a separate pro se appeal. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

          To overturn a conviction based on an erroneous jury instruction, Mathews must
demonstrate that the charge viewed in full was erroneous and prejudicial. See United States v.
Sabhnani, 599 F.3d 215, 237 (2d Cir. 2010). Mathews did not challenge the instruction below, so
our review is for plain error. See United States v. Skelly, 442 F.3d 94, 99 (2d Cir. 2006). Plain
error requires Mathews to demonstrate “(1) there [was] an error; (2) the error [was] clear or
obvious, rather than subject to reasonable dispute; [and] (3) the error affected [his] substantial
rights, which in the ordinary case means it affected the outcome of the district court proceedings
. . . .” United States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation marks omitted). The
core claim of Mathews’ argument is that the instruction here improperly allowed the jury to
convict him of a violation of Section 924(c) based on the state law crime that underpinned the
racketeering charges in the indictment rather than the federal crime itself. However, a review of
the instruction makes clear that the district court did not plainly err.

        The district court instructed the jury on the elements of the counts in question. The
instruction on this count is contained in over a dozen pages of trial transcripts and makes quite
clear the numerous elements that must be satisfied to sustain a charge for assault with a
dangerous weapon in aid of racketeering. Mathews raises no objections to any aspect of the
predicate count instructions but insists that the references to this count in the Section 924(c)
count instructions confused the jury. In each of the instances in which the district court referred
to assault with a dangerous weapon, the court specifically noted that it was the “assault with a
dangerous weapon charged in Count Three,” which was the assault with a dangerous weapon in
aid of racketeering charge. Supplemental App’x at 286. It is unclear why the jury would not have
understood that the reference to Count Three referenced the extensively described federal crime
rather than its state law predicates. Indeed, the district court described the federal crime



                                                  2
immediately before discussing the Section 924(c) count. The district court began its instruction
on the Section 924(c) count by noting “that you cannot consider [this Count] unless you
determine that the defendant is guilty of [one of the predicate federal charges].” Special App’x at
285. As the Government observed, and Mathews conceded at oral argument, this incorrectly
states the law in Mathews’ favor. Our court has held that a defendant need not be convicted on
an underlying substantive offense for a conviction on a Section 924(c) offense to stand. See
Johnson v. United States, 779 F.3d 125, 129-30 (2d Cir. 2015).

       Here, the jury instruction reviewed in full demonstrates that the jury was informed about
the underlying federal offense, and the district court’s shorthand references to the predicate crime
would not have misled the jury. There is no error on this point.

        Mathews also argues on appeal that the racketeering conviction does not qualify as a
crime of violence under 18 U.S.C. Section 1959(a)(3). A defendant violates Section 924(c) if he
uses or carries a firearm during and in relation to, or possesses a firearm in furtherance of, a
“crime of violence” or “drug trafficking crime.” 18 U.S.C. § 924(c)(1)(A). Section 924(c)(3)
defines crime of violence as a crime that is a federal felony offense and either: “(A) has as an
element the use, attempted use, or threatened use of physical force against the person or property
of another, or (B) that by its nature involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the offense.” Id. §
924(c)(3). In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme Court struck down
Subsection B as impermissibly vague. For a crime to satisfy Subsection A it must entail “violent
force—that is, force capable of causing physical pain or injury to another person.” Johnson v.
United States, 559 U.S. 133, 140 (2010) (italics omitted). Here, the underlying conviction was
for a violation of the Violent Crimes in Aid of Racketeering (“VICAR”) statute. 18 U.S.C. §
1959. Specifically, Mathews was charged with Subsection a(3), which applies VICAR to
underlying crimes of “assault with a dangerous weapon or assault resulting in serious bodily
injury[.]” 18 U.S.C. § 1959(a)(3). Mathews argues that VICAR assault is not a crime of violence,
as it could potentially be committed recklessly. He argues that Vermont law allows convictions
for assault resulting in serious bodily injury committed recklessly, and that under Supreme Court
precedent, reckless causation does not satisfy the use of force requirement. See United States v.
Castleman, 572 U.S. 157, 169 (2014).

         While our court has not yet definitively spoken as to whether VICAR assault is a crime of
violence, the district court did not plainly err. Even if our court were to find at a later date that
VICAR assault is not a categorical crime of violence, such an error by the district court would
not have been “clear or obvious.” See Marcus, 560 U.S. at 262. In a pre-Davis case, our Court
stated that assault with a deadly weapon as defined by New York Penal Law § 120.05 (02)
constitutes a categorial crime of violence. See United States v. Walker, 442 F.3d 787, 788 (2d
Cir. 2006) (finding assault with a dangerous weapon to be a crime of violence under the Armed
Career Criminal Act). Recently, we reaffirmed this in the immigration context. See Singh v.
Barr, 939 F.3d 457, 462 (2d Cir. 2019). While there are potentially differences in the mens rea
requirements to sustain a conviction for VICAR assault with a dangerous weapon and those
required to sustain a conviction under New York Penal Law, these cases demonstrate that a
district court could reasonably conclude that VICAR assault is a categorical crime of violence.
As our court continues to develop its approach to crimes of violence after Davis, district courts



                                                 3
continue to await definitive guidance. Lacking this guidance, the district court did not plainly err
in instructing the jury that VICAR assault with a dangerous weapon constituted a crime of
violence.

        Mathews also appeals from the district court’s failure to grant a Franks hearing regarding
a motion to suppress evidence seized from a cellphone (the “Subject Device”) belonging to
Mathews that had been seized by police during an unrelated arrest. When examining a warrant,
“[a] magistrate’s determination of probable cause should be paid great deference by reviewing
courts.” Illinois v. Gates, 462 U.S. 213, 236 (1983) (internal quotation marks omitted). The court
may hold an evidentiary hearing where the movant makes “allegations of deliberate falsehood or
of reckless disregard for the truth, and those allegations [are] accompanied by an offer of proof.”
Franks v. Delaware, 438 U.S. 154, 171 (1978). The court need not hold an evidentiary hearing in
all circumstances; the movant must make allegations that are “more than conclusory and . . .
supported by more than a mere desire to cross-examine.” Id. The hearing is only required where
the defendant “makes a ‘substantial preliminary showing’ that a deliberate falsehood or
statement made with reckless disregard for the truth was included in the warrant affidavit and the
statement was necessary to the judge’s finding of probable cause.” United States v. Falso, 544
F.3d 110, 125 (2d Cir. 2008). We have reviewed the denial of a motion for a Franks hearing for
clear error. See United States v. One Parcel of Prop. Located at 15 Black Ledge Drive, 897 F.2d
97, 100 (2d Cir. 1990).

        Matthews argues that the Subject Device was improperly searched based on material
misrepresentations in the warrant affidavit. The investigating officer stated that the Subject
Device appeared to be the same cellphone Mathews was holding in certain security camera
footage on the night of the shooting. The entirety of Mathews’ challenge is based on his
counsel’s statement that “the nature of the footage at issue renders it impossible to determine any
more about the device that appears on [security camera footage] than that it indeed appears to be
a cellphone.” App’x at 53 (emphasis in original). Mathews provided no evidence that the devices
were not the same, and as the district court noted, nothing in the attorney’s statement
demonstrated that the phones were not the same. There is no indication that the statement was
inaccurate.

        Even if the statement were inaccurate, there is no indication of an intent to deceive or
reckless disregard for the truth. Again, the only basis for this assertion is Mathews’ counsel’s
statement that he did not consider the video footage of sufficient quality to decide as to what type
of phone was seen. This statement does not rise to the level of a “substantial preliminary
showing” of deliberate falsity or reckless disregard for the truth. Falso, 544 F.3d at 125. At most,
it reveals a disagreement between two parties as to what a video demonstrated. The district court
did not err in denying Mathews a Franks hearing.

          Mathews seeks reversal and a new trial because the prosecutor elicited testimony that on
Mathews’ arrest, he asked for a lawyer. An arrested person’s silence cannot be held against them
at trial. See Doyle v. Ohio, 426 U.S. 610, 618 (1976). Under Doyle, our Court examines whether
the improper statement was used at trial and the full context of the trial. See Greer v. Miller, 483
U.S. 756, 764-69 (1987) (finding that Doyle did not require reversal where a single question
regarding defendant’s silence was asked and was not used for impeachment purposes). Mathews



                                                 4
did not object below, so his claim here is reviewed under a plain error standard. See Johnson v.
United States, 520 U.S. 461, 465-66 (1997).

        The testimony was improper, and it was elicited deliberately rather than blurted out. Still,
the sole reference to Mathews’ invocation of his right to counsel came during one police
officer’s testimony. The Government did not raise this invocation in any of its jury addresses or
other witness examinations. Thus, “this was not a case in which the government sought to
impeach the defendant based on his post-arrest silence, or to claim some significance in the
defendant’s refusal to answer a particular question.” United States v. Grubczak, 793 F.2d 458,
462 (2d Cir. 1986).

        Mathews’ pro se supplemental brief argues that the Government improperly introduced
testimony from a non-testifying individual through a testifying witness. He objects to this as
hearsay and a violation of the Constitution’s Confrontation Clause. However, the statements
were admitted properly as statements of a co-conspirator under Federal Rule of Evidence
801(d)(2)(E). Accordingly, the statements were not subject to the protections of the
Confrontation Clause. See United States v. Shyne, 617 F.3d 103, 108 (2d Cir. 2010). Mathews
also argues that the prosecution violated its disclosure obligations by failing to produce
statements from this same non-testifying individual made in a separate state court proceeding.
There was no violation of the Government’s disclosure obligation here, as Mathews’ attorneys
were aware of these state court proceedings. “Documents that are part of public records are not
deemed suppressed if defense counsel should know of them and fails to obtain them because of
lack of diligence in his own investigation.” United States v. Payne, 63 F.3d 1200, 1208 (2d Cir.
1995).

        We have considered the remainder of Mathews’ arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 5